DETAILED ACTION
In response to the office action mailed 05/11/2022, the amendments were received 07/25/2022:
Claims 1-6, 10, 12-14, 16-19, 21-24, and 27 have been amended.
Claims 1-27 are pending.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2016/0302871 (Gregerson) disclose a method for providing collision information, comprising: 
acquiring first position data, via at least one measuring device arranged on a gantry (20) of a medical imaging device, the first position data relating to an outer contour of an object ([0047], via motion tracking device 129);
receiving second position data, relating to at least one of an inner contour of an opening of the gantry and an outer contour of the gantry ([0054]-[0055]); 
receiving movement data, relating to a relative movement between the gantry and the object ([0054]-[0055]); 
calculating the collision information, relating to a collision of the object and the gantry on relative movement between the gantry and the object, based on the first position data acquired, the second position data received and the movement data received [0055]; and 
providing the collision information [0055].
However, the prior art of record fail to teach the details of the collision information including a recommendation to change a tilt angle of the gantry by a calculated degree to avoid the collision.  Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-9 and 16-20 are allowed by virtue of their dependence.
Regarding claim 10:
Regarding claim 10, the best prior art, US 2016/0302871 (Gregerson) disclose a medical imaging device, comprising: 
a gantry (40); 
at least one measuring unit (131), arranged on the gantry, to acquire first position data, the first position data relating to an outer contour of an object (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]); 
a position data-receiving unit to receive second position data, relating to at least one of an inner contour of an opening of the gantry and an outer contour of the gantry (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]); 
a movement data-receiving unit to receive movement data, relating to the relative movement between the gantry and the object (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]); 
a calculating unit to calculate collision information, relating to a collision of the object and the gantry on the relative movement between the gantry and the object, based on the first position data acquired, the second position data received and the movement data received (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]); and 
a provision unit to provide the collision information (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
However, the prior art of record fail to teach the details of the collision information including a recommendation to change a tilt angle of the gantry by a calculated degree to avoid the collision.  Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 11-15 and 21-23 are allowed by virtue of their dependence.
Regarding claim 24:
Gregerson disclose a medical imaging device, comprising: 
a gantry (40); and 
at least one processor, arranged on the gantry, to acquire first position data, the first position data relating to an outer contour of an object, receive second position data, relating to at least one of an inner contour of an opening of the gantry and an outer contour of the gantry, receive movement data, relating to the relative movement between the gantry and the object, calculate collision information, relating to a collision of the object and the gantry on the relative movement between the gantry and the object, based on the first position data acquired, the second position data received and the movement data received, and provide the collision information (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
However, the prior art of record fail to teach the details of the collision information including a recommendation to change a tilt angle of the gantry by a calculated degree to avoid the collision.  Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 25-27 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884